Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 1 of 12 PageID 859




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ST. FRANCIS HOLDINGS, LLC; and
FRANCIS J. AVERILL, M.D.,

             Plaintiffs,

v.                                                 Case No. 8:20-cv-1101-T-02AAS

PAWNEE LEASING
CORPORATION; and
AMUR EQUIPMENT FINANCE, INC.

             Defendants.
__________________________________/

  ORDER GRANTING AMUR EQUIPMENT FINANCE, INC.’S MOTION
                  TO TRANSFER VENUE

      This matter comes before the Court on Defendant Amur Equipment Finance,

Inc.’s Motion to Transfer Venue. Dkt. 83. Defendant Amur argues this Court

should sever and transfer the claims against it to the United States District Court

for the Eastern District of New York in accordance with a forum-selection clause

found in a contract between Plaintiffs and MMP Capital, Inc (“MMP Capital”). Id.

at 2. Plaintiffs St. Francis Holdings LLC and Dr. Francis Averill filed a response.

Dkt. 84. Defendant Amur then replied. Dkt. 87. With the benefit of full briefing,

the Court grants the motion and orders the claims against Defendant Amur to be

transferred to the United States District Court for the Eastern District of New York.
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 2 of 12 PageID 860




                                BACKGROUND

      The Court detailed the factual background of this case in two previous

orders. Dkts. 81 and 88. The Court adopts those facts and adds the following

information.

      Plaintiffs entered into an agreement with MMP Capital, an equipment

financing company, in July 2019. Dkt. 21, Ex. 10. This equipment finance

agreement (the “EFA”) provided Plaintiffs with financing to procure the TempSure

RF System—a device that purportedly reduces the appearance of wrinkles. Dkt. 21

at 6. Both Plaintiffs—St. Francis Holdings LLC and Dr. Averill, who is also a

licensed attorney—signed the agreement. Dkt. 21, Ex. 10. The EFA included the

following provisions regarding venue:

      This EFA shall be governed and construed under the laws of the State of
      New York (NY)
      ...
      You submit to the jurisdiction of NY and agree that the state and
      federal courts sitting in Nassau County, New York, shall have the
      exclusive jurisdiction over any action or proceeding to enforce this
      EFA or any action or proceeding arising under this EFA.
      ...
      You waive any objection based upon improper venue and/or forum
      non-conveniens.


Id. The EFA also included the following assignment provisions:



                                         2
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 3 of 12 PageID 861




      [MMP Capital] may assign this EFA in whole or in part, without
      notice to you or your consent. You agree that our assignee will have
      the same rights and benefits that we have now, but will not be subject
      to any claims, defenses or set offs that you may have against us.
Id.

      Pursuant to a separate agreement (“the Assignment”), MMP Capital

assigned its interests under the EFA to Defendant Amur in July 2019. Dkt.

83, Ex. B. The Assignment contained the following provisions:

      Assignor is not making an absolute assignment of Assignor’s right,
      title and interest therein but only a collateral assignment of such right,
      title and interest as hereinafter provided. Assignor hereby sells,
      assigns, and transfers to AMUR EQUIPMENT FINANCE, INC. the
      Payments and assigns its other rights in the [EFA] pursuant to the
      following.
      ...
      Without limiting the generality of the foregoing, AMUR
      EQUIPMENT FINANCE, INC. shall have the right to . . . deal with
      the Assigned Contract, any related documents, and the Equipment in
      such a manner as Assignor could have in the absence of this
      Assignment and at such times as AMUR EQUIPMENT FINANCE,
      INC. shall, in its sole discretion deem advisable . . . and take all legal
      or other proceedings which Assignor could have taken with respect to
      the Assigned Contract and related documents, including, without
      limitation the enforcement of rights and remedies under the Assigned
      Contract following an event of default thereunder.


Id. Amur filed a UCC Financing Statement with the Florida Secretary of State in

July 2019, claiming a security interest in the Plaintiffs’ TempSure System. Dkt. 21,

Ex. 11.



                                          3
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 4 of 12 PageID 862




      Defendant Amur now moves to transfer venue under 28 U.S.C. § 1404(a),

arguing that the mandatory forum-selection clause in the EFA requires transfer of

the claims against it to a federal court in New York. Dkt. 83. Plaintiffs argue that

these claims should remain before this Court. Dkt. 84.

                               LEGAL STANDARD

      Litigants may enforce forum-selection clauses through 28 U.S.C. § 1404(a).

See Atl. Marine Constr. Co. v. U.S. Dist. Ct. for the W. Dist. of Tex., 571 U.S. 49,

59 (2013). That statute provides:

      For the convenience of parties and witnesses, in the interest of justice,
      a district court may transfer any civil action to any other district or
      division where it might have been brought or to any district or
      division to which all parties have consented.

§ 1404(a).

      The presence of a valid forum-selection clause requires courts to adjust their

usual § 1404(a) analysis in three ways. See Atl. Marine, 571 U.S. at 63. First,

courts can no longer accord any weight to the plaintiff’s choice of forum. Id. This

shifts the burden onto the plaintiff to prove that enforcement of the forum-selection

clause is not warranted. Id. at 63-64. Second, when considering whether to transfer

a case pursuant to a mandatory forum-selection clause, courts may no longer

consider arguments about the parties’ private interests. Id. at 64. By agreeing to a

forum-selection clause, the plaintiff effectively waived any argument that the pre-

selected forum is inconvenient. Id. This means courts can only evaluate public-
                                          4
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 5 of 12 PageID 863




interest factors when evaluating such claims. Id. Finally, when a party breaches a

forum-selection clause by filing suit in a different forum, a § 1404(a) transfer of

venue does not carry the original venue’s choice-of-law rules. Id.

        This modified analysis requires courts to give forum-selection clauses

controlling weight “in all but the most exceptional cases.” Id. at 60 (quoting

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988)). In fact, the Eleventh

Circuit has noted that “an enforceable forum-selection clause carries near-

determinative weight in this analysis.” GDG Acquisitions, LLC v. Gov’t of Belize,

749 F.3d 1024, 1028 (11th Cir. 2014).

                                LEGAL ANALYSIS

   I.      The Assignment Gives Defendant Amur the Right to Enforce the
           EFA’s Forum-Selection Clause.

        This Court has already determined that the EFA’s forum-selection clause is

mandatory and enforceable. Dkt. 81. Nevertheless, Plaintiffs offer two arguments

why Defendant Amur cannot rely on this clause to transfer the claims against it.

First, Plaintiffs argue Defendant Amur lacks standing to enforce the forum-

selection clause because the assignment between MMP Capital and Defendant

Amur was not a “true assignment,” Defendant Amur was a non-signatory to the

EFA, and Defendant Amur was not an intended third-party beneficiary of the EFA.

Second, Plaintiffs argue it was not foreseeable that Defendant Amur would enforce

the forum-selection clause. The Court will address each argument below.
                                          5
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 6 of 12 PageID 864




         A. Defendant Amur Has Standing to Enforce the Clause.

      An assignment under Florida law is “like any other contract.” Hartford Ins.

Co. of The Midwest v. O’Connor, 855 So. 2d 189, 191 (Fla. 5th DCA 2003).

Generally, all types of contractual rights are capable of being assigned under

Florida law. See Fla. Stat. § 672.210; see also Kohl v. Blue Cross & Blue Shield of

Fla., Inc., 988 So. 2d 654, 658 (Fla. 4th DCA 2008). The intent of the parties

determines the existence of an assignment. See Boulevard Nat’l Bank of Miami v.

Air Metal Indus., Inc., 176 So. 2d 94, 97 (Fla. 1965). Courts look to the plain

language of the parties’ agreement to determine the scope of the assignment. See

Giles v. Sun Bank, N.A., 450 So. 2d 258, 260 (Fla. 5th DCA 1984). Once a valid

assignment occurs, the assignee stands in the shoes of the assignor and may

enforce the contract. See, e.g., Dove v. McCormick, 698 So. 2d 585, 589 (Fla. 5th

DCA 1997); State Farm Fire & Cas. Co. v. Ray, 556 So. 2d 811, 813 (Fla. 5th

DCA 1990).

      Here, Plaintiffs argue this is not a “true assignment” that gives Defendant

Amur standing to enforce the forum-selection clause. Dkt. 84 at 8. They argue the

Assignment only provides Defendant Amur the right to receive payments from

Plaintiffs, without the power to enforce any other provisions in the EFA. Id. To

support this argument, Plaintiffs rely on the following sentence from the

Assignment: “Assignor is not making absolute assignment of Assignor’s right,

                                          6
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 7 of 12 PageID 865




title, and interest therein but only a collateral assignment of such right, title and

interest as hereinafter provided.” Id. (citing Dkt. 83, Ex. 13).

      The Court rejects Plaintiffs’ argument. Plaintiffs ignore the “as hereinafter

provided” language in the aforementioned provision, as well as several provisions

in the Assignment that give Defendant Amur the power to enforce the terms of the

EFA. For example, the Assignment gives Defendant Amur the right to “take all

legal or other proceedings which Assignor could have taken with respect to the

Assigned Contract and related documents, including, without limitation the

enforcement of rights and remedies under the Assigned Contract[.]” Dkt. 83, Ex. B

(emphasis added). Moreover, the Assignment gives Defendant Amur the right to

“deal with the Assigned Contract, any related documents and the Equipment in

such a manner as Assignor could have in the absence of this Assignment.” Id.

(emphasis added). These provisions show MMP Capital intended Defendant Amur

to enjoy the same rights that it enjoyed under the EFA, including the right to

enforce the forum-selection clause. See Air Metal Indus., 176 So. 2d at 97 (holding

that the intent of the parties determines the scope of an assignment). Thus, even if

Plaintiffs are correct that this is not an “absolute” assignment of every right under

the EFA, the Assignment clearly gives Defendant Amur the right to enforce the

forum-selection clause. The Court therefore finds that Defendant Amur has

standing to enforce the forum-selection clause as an assignee. See Ray, 556 So. 2d

                                            7
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 8 of 12 PageID 866




at 813 (finding that an assignee may enforce the performance of an obligation due

under an assigned contract).

      Plaintiffs’ other standing arguments are unavailing. First, Plaintiffs argue

Defendant Amur does not have standing to enforce the forum-selection clause

because it is a non-signatory to the EFA. Dkt. 84 at 10. Yet Florida law is clear that

the mere fact a party is a non-signatory to an agreement is not a basis to preclude

enforcement of a forum-selection clause. See, e.g., Citigroup Inc. v. Caputo, 957

So. 2d 98, 102 (Fla. 4th DCA 2007) (holding that a non-signatory may enforce a

signatory’s forum-selection clause). Additionally, although Defendant Amur did

not sign the EFA itself, it became a party to the EFA through MMP Capital’s valid

assignment. See LLP Mortg., Ltd. v. Cravero, 851 So. 2d 897, 898 (Fla. 4th DCA

2003) (observing “the rather universally followed proposition that an assignee

stands in the shoes of the assignor and has all the rights enjoyed by the assignor”)

(citing Dubbin v. Capital Nat’l Bank of Miami, 264 So. 2d 1 (Fla. 1972)). Second,

Plaintiffs argue Defendant Amur was not an intended third-party beneficiary of the

EFA. Dkt. 84 at 10. This argument fails for similar reasons; it is immaterial

whether Defendant Amur was a third-party beneficiary because it is a valid

assignee with standing to enforce the forum-selection clause.




                                          8
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 9 of 12 PageID 867




         B. It Was Foreseeable Defendant Amur Would Rely on the Forum-
            Selection Clause.

      Plaintiffs next argue Defendant Amur cannot enforce the forum-selection

clause because it was not foreseeable that Defendant Amur would attempt to do so.

Dkt. 84 at 10. Plaintiffs say they were not made aware of MMP Capital’s

assignment to Defendant Amur prior to its execution. Id. In fact, Plaintiffs claim

they were not even aware that assignment was a possibility under the EFA. Id.

They argue this lack of foreseeability destroys Defendant Amur’s ability to enforce

the forum-selection clause. Id.

      The plain language of the EFA contradicts Plaintiffs’ arguments. The EFA

expressly provides that MMP Capital had the power to assign its interests in the

agreement to another party—without the need to provide Plaintiffs any notice. Dkt.

21, Ex. 10. Indeed, the EFA states that assignees—like Defendant Amur—would

have the “same rights and benefits” as MMP Capital. Id. There is no anti-

assignment clause restricting MMP Capital’s ability to assign its rights under the

EFA. Thus, in total, these provisions paint a clear picture that MMP Capital had

the power to assign its rights under the EFA, including its right to enforce the

forum-selection clause. Plaintiffs are bound by the clear terms of the EFA. This is

especially true considering Dr. Averill is a licensed attorney who understands the

binding nature of contracts. Accordingly, Plaintiffs cannot prevent Defendant

Amur from enforcing the clause on this basis.
                                          9
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 10 of 12 PageID 868




     II.      A Modified Forum Non Conveniens Analysis Favors Transfer.

           Finally, because Defendant Amur has standing to enforce the forum-

 selection clause, the last step is examining whether transfer is warranted under a

 modified forum non conveniens analysis. This requires the Court to assess whether

 an adequate alternative forum is available and whether public-interest factors

 weigh against transfer. See Atl. Marine, 571 U.S. at 63-65; see also GDG

 Acquisitions, 749 F.3d at 1028. Public-interest factors include: “the administrative

 difficulties flowing from court congestion; the local interest in having localized

 controversies decided at home; [and] the interest in having the trial of a diversity

 case in a forum that is at home with the law.” See Piper Aircraft Co. v. Reyno, 454

 U.S. 235, 241 n.6 (1981) (quotation marks omitted). Courts may not consider

 private-interest factors1 when there is a valid and mandatory forum-selection clause

 at issue. See Atl. Marine, 571 U.S. at 64. Because the public-interest factors will

 rarely defeat a motion to transfer, courts should give forum-selection clauses

 controlling weight “in all but the most exceptional cases.” Id. at 60 (quoting

 Stewart, 487 U.S. at 33).




 1
  Private-interest factors include: “relative ease of access to sources of proof; availability of
 compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing,
 witnesses; possibility of view of premises, if view would be appropriate to the action; and all
 other practical problems that make trial of a case easy, expeditious and inexpensive.” See Reyno,
 454 U.S. at 241 n.6 (internal quotations omitted).
                                                10
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 11 of 12 PageID 869




       Here, Plaintiffs have failed to prove this is an exceptional case where the

 public-interest factors weigh against transfer. First, the pre-selected jurisdiction in

 New York is an adequate alternative forum that can ably adjudicate Plaintiffs’

 claims. The EFA has a choice-of-law provision that requires the application of

 New York law to this dispute. Dkt. 21, Exs. 4 and 10. The pre-selected forum is

 therefore at home with the applicable law, which weighs in favor of transfer. See

 Reyno, 454 U.S. at 241 n.6. Additionally, the U.S. District Court for the Eastern

 District of New York is already adjudicating Plaintiffs’ claims against MMP

 Capital, which are also based on the EFA. Transfer here would therefore promote

 consistency and judicial economy by allowing one court to interpret the EFA.

 Finally, this is not a localized controversy in which it is particularly important to

 resolve the claims in Florida. Defendant Amur is a Nebraska corporation with its

 principal place of business in Nebraska. Dkt. 21 at 5. And to the extent Plaintiffs

 argue it would be easier or more efficient to gather evidence and litigate their

 claims in Florida, these are private-interest factors that the Court cannot consider.

 See Atl. Marine, 571 U.S. at 64.

       In sum, the Court concludes that the modified § 1404(a) analysis favors

 transferring the claims against Defendant Amur. The pre-selected jurisdiction in

 New York is an adequate and available forum. Plaintiffs can reinstate their claims

 in this forum without undue prejudice. Moreover, the public-interest factors weigh

                                           11
Case 8:20-cv-01101-WFJ-AAS Document 90 Filed 11/17/20 Page 12 of 12 PageID 870




 in favor of the pre-selected forum, and there are no extraordinary circumstances

 that warrant deviating from the usual rule that mandatory forum-selection clauses

 control.

                                  CONCLUSION

       Defendant Amur’s Motion to Transfer (Dkt. 83) is GRANTED. The Clerk

 of Court is directed to TRANSFER the claims against Defendant Amur to the

 United States District Court for the Eastern District of New York.

       DONE AND ORDERED at Tampa, Florida, on November 17, 2020.


                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




                                         12
